PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/844,349
Filing Date: 15 Dec 2017
Appellant(s): Jones et al.



__________________
Jones et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim(s) 1,170-193,196,203,205-207,209-210 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinovitz et al. (USPN 2014/0296666-Cited by the Apellant).

Claims 1,170-193,196,203,205-207,209-210 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,120-126,132-134,141,143,145-147 of copending Application No. 15844427 (reference application). 

Claims 1,170-193,196,203,205-207,209-210 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,274-295,298-299,307-308 of copending Application No. 15844381 (reference application). 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn.

(2) Response to Argument
Rejection of claims 1,170-193, 196, 203 and 205-207 under 35 USC 102(a)(1) as being anticipated by Rabinovitz (USPN 2014/0296666-previously cited)
Apellant argues that the cited portions of the present application do not provide definitions for the word “spectrometer”, and they simply provide examples of components that can be part of a spectrometer. In response, while the Examiner acknowledges that the Apellant’s disclosure discloses various structures that can be part of the spectrometer, the Apellant’s disclosure in its entirety does not provide any support that would require one to interpret the claimed spectrometer beyond its ordinary and accustomed meaning. Therefore, the Examiner interpreted “spectrometer” consistent with the ordinary and accustomed meaning of the word “spectrometer”. It is noted that the spectrometer is well known and well established in the art as an apparatus used for recording and measuring spectra. Additionally, Examiner maintains that the breadth of the claims in the application should always be carefully noted, and the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). Furthermore, the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Therefore, Examiner has given the claimed "spectrometer" and 
Furthermore, the Apellant argues that the Examiner did not properly demonstrate that Rabinovitz discloses a spectrometer configured to generate spectral data. In response, it is noted that Rabinovitz discloses a device and method for in-vivo detection of bleeding in the gastrointestinal tract comprising illumination sources (element 4413 figure 45) configured to repeatedly irradiate the bodily fluids at different wavelengths as the device moves along the GI tract, and at least one detector (element 4414 figure 45) configured to detect over time the absorbance and transmittance spectra of the in-vivo bodily fluids that pass through the sensing head of the device ([0040], [0291]). Therefore, Rabinovitz discloses a spectrometer configured to generate spectral data. Additionally, it is noted that the illumination sources and photodetector of Rabinovitz reads on claimed spectrometer and are structurally indistinguishable from the spectrometer of the present application. 
Apellant argues that the Examiner merely provides an example of information that can be spectral data. In response, Examiner maintains that that the breadth of the claims in the application should always be carefully noted, and the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). Furthermore, the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. 
Rejection of claim 209 under 35 USC 102(a)(1) as being anticipated by Rabinovitz (USPN 2014/0296666-previously cited)
For reasons of record the rejection is maintained. 
Rejection of claim 210 under 35 USC 102(a)(1) as being anticipated by Rabinovitz (USPN 2014/0296666-previously cited)
For reasons of record the rejection is maintained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARJAN FARDANESH/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791    
                                                                                                                                                                                                    /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.